Case 7:20-cv-00111-VB Document 58 Filed 06/17/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

    
  

PAUL T. GUDANOWSKI,
Plaintiff,

Tr . PUNIGT T em Ys Te
ea, MOAT EY ek By

Vv.

TROOPER DARRYL M BURRELL
in his individual capacity, TROOPER.
GREGORY MAXWELL in his individual
capacity, TROOPER FRANCISCO E.
MADERA in his individual capacity,
TROOPER ANDREW T. BUKOVINSKY in
his individual capacity, TROOPER WILLIAM
R. PAYNE in his individual capacity,
OFFICER BRIAN C. MONTAGUE, and
OFFICER KEVIN J. FELTEN,

Defendants.

ORDER

20 CV 111 (VB)

 

X

On May 28, 2021, plaintiff filed a notice of change of address, indicating that his address is
now 168 Frontage Road, Newark, New Jersey, 07114, which is the address of Northern State Prison.
(Doc. #57). However, only plaintiffs proceeding pro se must update the Court when their address

changes. Plaintiffs represented by an attorney need not do so. According to the docket, plaintiff is
represented by Daniel Ginzburg.

Accordingly, it is HEREBY ORDERED that by June 30, 2021, Mr. Ginzburg shall submit a
letter to the Court that (i) confirms that he is still representing plaintiff, and (ii) if he is still
representing plaintiff, that Mr. Ginzburg has explained to plaintiff that as long as he is represented
by an attorney, plaintiff should communicate with the Court through his attorney and that plaintiff
need not inform the Court when his address changes.

Dated: June 16, 2021
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
